Citation Nr: 1122926	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  10-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for right kidney atrophy which is claimed to have resulted from lack of care by VA.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to November 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran also initiated an appeal of the February 2008 rating decision's denial of his dental claim.  In his July 2010 substantive appeal, he withdrew the appeal in this matter; consequently, it is not before the Board.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if any action on his part is required.


REMAND

To establish entitlement to benefits under 38 U.S.C.A. § 1151, the Veteran must show both that he has (has had) additional disability caused by VA hospital care, or medical or surgical treatment (and not due to his own misconduct), and that the proximate cause of the additional disability was carelessness, lack of proper skill, error in judgment, or similar instance of fault (on the part of VA), or was an event not reasonably foreseeable.

In essence, the Veteran alleges that VA did not provide proper treatment for a right kidney disorder, which ultimately resulted in kidney atrophy.  

A review of the record found that in October 2002 the Veteran sought VA care; he reported to D. K. A., P.A. that his private physician, Dr. N. P., told him he was having kidney failure.  The assessment was "possible early renal failure".  It was noted that the Veteran did not bring any private records with him to the initial visit.  The plan was for the Veteran to "get the records from Dr. N. P."  On an October 15, 2002 outpatient visit D. K. A. noted that the Veteran had returned with records from Dr. N. P.  The assessment was "probable early renal failure".  A consultation with Dr. V. S. was planned.  The Veteran was seen by Dr. V. S. in November 2002.
With his claim received in October 2006, the Veteran attached a VA Form 21-4142 for treatment records from Dr. N. P. from 2000 to present.  The RO sought records from Dr. N. P. in a January 2007 letter.  The only records from Dr. N. P. associated with the claims file are dated from October 2005 to October 2006, and show treatment for hypoplastic hypofunctioning right kidney.  As complete medical records pertaining to the matter at hand (2000 to September 2005 records from Dr. N.P.) have not been secured, but are necessary for an accurate assessment of the right kidney disability, they must be secured on remand.

In support of his claim, the Veteran submitted a detailed January 2010 private medical opinion from G. K., M.D., which in essence supports his claim that his right kidney was further damaged by a lack of VA care.  

The RO secured a medical opinion in this matter in May 2010.  However, that opinion is inadequate for rating purposes, as the examiner did not provide rationale for the conclusions reached (and because it was based on an incomplete record).  

The Veteran is advised that under 38 C.F.R. § 3.158(a), if evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.

Accordingly, the case is REMANDED for the following:

1. The RO should be asked to identify all providers of treatment he received for right kidney problems from 2000 to the present and releases for copies of any private records which are not already associated with the claims file.  Of particular interest are the complete clinical records of all care he received from Dr. N. P. from 2000 to the present.  If any records identified cannot be secured because they have been irretrievably lost or destroyed, it should be so noted for the record, and the Veteran and his attorney should be so notified.  If the Veteran does not provide the information and releases within a year of the request, the matter must be processed under 38 C.F.R. § 3.158(a).

2.  The RO should then arrange for the Veteran to be examined by a nephrologist to secure a medical advisory opinion in connection with his claim.  The Veteran's claims file must be reviewed in conjunction with the examination, and the history elicited from the Veteran must include his allegations as to what specific disability/additional disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment (or lack thereof),  Based on a review of the record, and the examination, the consulting examiner should provide opinions responding to the following:

(a) Please identify any (and all) additional kidney disability the Veteran is shown to have following his VA treatment in October 2002.  If so, please identify the additional disability (by pathology and associated impairment of function).
(b) Is any additional chronic kidney disability shown due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the Beaumont VAOPC?  The explanation of rationale for the response to this question should address the standard of care the Veteran received.  
(c) Is any additional disability resulting from VA treatment provided at Beaumont due to an unforeseen event.   

The examiner should identify all etiological factors implicated in any additional kidney disability shown since the Veteran was treated by VA in October 2002.  The examiner is asked to comment on the January 2010 opinion by G. K., M.D., expressing agreement or disagreement with that opinion and the rationale for the agreement/disagreement.

3. The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

